[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________          FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-14561         ELEVENTH CIRCUIT
                                                    FEBRUARY 25, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                     D. C. Docket No. 06-00074-CR-HL-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

GREGORIO GARCIA,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                               (February 25, 2010)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     John Philip Fox, appointed counsel for Gregario Garcia in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, Garcia’s motion to proceed pro se is

DENIED, and his conviction and sentence are AFFIRMED.




                                          2